KLOEB, District Judge.
The motion of the defendant for an order requiring a more definite statement of the claim of plaintiff is overruled as to all specifications therein.
It appears to the Court that the complaint fairly and fully discloses a cause of action, and that the matters inquired into in the motion more properly constitute evidence that may become known to the defendant through the application of one or more of the methods of discovery provided in the Federal Rules of Civil Procedure, 28 U.S.C.A.
An order is drawn accordingly.